DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of April 13, 202, filed July 13, 2022 is acknowledged.  Claims 1-7 are pending, claim 1 is independent. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed RFeB-based sintered magnet is Satoh et al. (US 2018/0182518 A1), hereinafter Satoh (originally of record in the Non Final Rejection of April 13, 2022).  Satoh teaches a R-T-B based sintered magnet where R (Nd and a rare earth heavy metal (RH of at least one of Dy, Tb, Gd and Ho): of 27.5 to 34.0 mass%, RH is 2-10 mass% (i.e. R - RH is 17.5-32.0 mass% of Nd), B: 0.89-0.95 mass%, Ti: 0.1-0.2 mass%, Ga: 0.3-0.7 mass%, Cu: 0.07-0.50 mass%, Al: 0.05-0.50% by mass, Nb and/or Z: 0-0.3 mass%, and balance T and inevitable impurities (transition element and indispensably includes Fe; i.e. an R-Fe-B based sintered magnet) ([0013]-[0021]), and Co accounts for 2.5 mass% of T ([0013]-[0021]; [0070]; calculates to 0-1.77mass%). The compositional proportions disclosed by Satoh overlap applicants claimed proportions, and the claimed relational expression for Al and Cu (for example Al of 0.3 mass% and Cu of 0.3 mass% meet the claimed expression of greater than 0.50% by mass).  This, therefore, establishes a prima facie case of obviousness, where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Satoh, including those proportions, which satisfy the presently claimed compositional and relational requirements (MPEP 2144.05 I). 
Satoh does not teach or suggest, alone or in combination with the prior art the RFeB-based sintered magnet having a distribution in which the content of Cu gradually decreases from a surface of the sintered magnet toward an inner part thereof.  Further, applicant teaches an adhesion material adhered to a surface of the sintered object with Cu and then heating the sintered object to diffuse the Cu respectively from the surface to inside the sintered object ([0018]).  Satoh does not teach or suggest such a grain boundary diffusion treatment¸ therefore, one of ordinary skill in the art would not expect the sintered of magnet to necessarily possess the recited distribution of Cu.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed July 13, 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of April 13, 2022 have been withdrawn. 

Applicant’s claim amendments, with respect to claim rejections, have been fully considered and are persuasive.  Specifically, the incorporation of material noted as objected to as being dependent on a rejected base claim, in the Non-Final Rejection of April 13, 2022 into the base claim, claim 1.  The rejections of April 13, 2022 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784